COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 XIN LIU BAILEY,                                                  No. 08-08-00023-CR
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                            County Court at Law No. 3
                                                  §
 THE STATE OF TEXAS,                                            of Collin County, Texas
                                                  §
                        Appellee.                                 (TC # 003-83846-07)
                                                  §

                                           OPINION

       Xin Liu Bailey was charged with prostitution. A jury found her guilty, and the trial court

sentenced her to thirty days in jail, probated for one year, plus a fine of $500. Appellant brings two

issues for review. Finding no error, we affirm.

                                  FACTUAL BACKGROUND

       On May 10, 2007, Plano Detective Curtis Coburn, a twelve-year veteran of the special

operations section of the Intelligence Unit, carried out an undercover operation regarding possible

prostitution at ABC Health. When Coburn arrived at ABC Health, he was admitted by an Asian

female who led him down a hallway and into a room. Appellant, a licensed massage therapist,

entered the room a few seconds later wearing a red-and-white, spaghetti-strap, above-the-knee dress

and bare legs. Appellant told Coburn, “[T]hen you know the price.” Coburn told Appellant he

wanted an hour-long session. Appellant took $60 from him and, as she left the room, she told him

to “get comfortable.” Coburn removed all his clothing and lay face down on the massage table.

When Appellant re-entered the room, she asked if he wanted a “hard massage” or a “soft massage.”

Coburn responded that he wanted a soft massage.
       Coburn testified that Appellant poured oil on his back and started to massage his back and

shoulders. Appellant positioned her body at the head of the table, and as she massaged his back and

shoulders, she pressed her crotch into his head. She moved her hips as she bent over, thrusting her

groin area into his head. She did this five or six times. Next, Appellant moved to the side of the

table and began massaging Coburn’s legs. She then massaged his buttocks and the inside of his

thighs. She moved her hands between his legs and brushed his scrotum with her fingertips and the

back of her hands. She used what he called “light touching” like a “tickle,” grazing his scrotum

several times and moving her hand in and out between his thighs. Coburn told her it “was making

[him] horny.” Appellant responded by leaning down and whispering in his ear, “I can make you feel

very good.” She then kissed him on his cheek.

       Coburn asked Appellant how much it would cost to “take care of” him. Appellant answered

“a million dollars.” Coburn asked if $200 would do, and Appellant said yes. Coburn asked if she

wanted the money right then, and she informed him she did. As Coburn approached his pants to

retrieve the money, Appellant came around the table, put her arms around his neck, and kissed him

on the lips. Coburn removed $200 from his pants and handed it to her. After he gave it to her, she

grabbed his penis with her hand and stroked it up and down. As she did so, he gave the “bust” signal

to the entry team. The bust signal was “play with my balls.” Appellant began playing with Coburn’s

scrotum then bent at the waist and started lowering her head toward his penis area as though she

were going to perform oral sex. Coburn pushed Appellant back, stepped away, identified himself

as a police officer, and told her she was under arrest.

       Appellant testified that she did not touch Coburn in any sexual way. She denied pushing her

groin into his head while giving him a massage, kissing him on the cheek or touching or stroking his

penis. When asked about grazing his scrotum, she said, “I swear to God I never touch[ed] there.”
When asked whether she reached between his legs, she said, “No, no . . . I never go into the middle

there. I never do that.”

        Appellant claimed that while she was massaging Coburn, he touched her leg and buttocks

under her dress and panties. She was “kind of nervous” because she did not know “what’s going on”

and she “just [did not] want to make the customer mad” at her. She reacted by moving around the

table out of his reach. Appellant explained that she laughed nervously when Coburn said he was

horny. When he asked her “how much”, she started laughing again, and said “okay, a million

dollar[s]” because she “just wanted to keep [him] away.” Coburn then offered her $200. Appellant

testified: “I say, okay, I’m going to wash my hands. I come back. I saw the table. I have $200; it’s

put on the table there.” Coburn then arrested her.

        When asked whether she agreed to Coburn’s offer, she answered: “Kind of; you know.

That’s why I say I’m going to wash my hands. I come back, he put $200 bill there.” She agreed to

the offer because “he push, push, push, right, like that.” When asked by defense counsel if she

finally gave into Coburn’s offer, she replied, “Kind of. I can’t be liar, so I just talking the situation

over there.”

        During voir dire, the trial court informed the venire panel of the defense of entrapment, as

did the State and defense. At the conclusion of the evidence, however, Appellant requested a jury

instruction on entrapment which was denied by the court.

                                       JURY INSTRUCTION

        Appellant argues the trial court committed reversible error in refusing her timely request for

an instruction on the law of entrapment.

                                         Standard of Review

        When reviewing charge error, we employ a two-step analysis. Washington v. State, 930
S.W.2d 695, 698 (Tex.App.--El Paso 1996, no pet.). We must first determine whether error actually

exists in the charge. Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App. 1984); Washington,
930 S.W.2d at 698. In making this determination, we view the charge as a whole and our review

should not be limited to a series of isolated statements or parts of the charge standing alone.

Washington, 930 S.W.2d at 698; see Holley v. State, 766 S.W.2d 254, 256 (Tex.Crim.App. 1989).

Second, we must determine whether sufficient harm resulted from the error to require reversal.

Almanza, 686 S.W.2d at 171; Washington, 930 S.W.2d at 698. Which harmless error standard

applies depends upon whether the defendant objected. Abdnor v. State, 871 S.W.2d 726, 731-32

(Tex.Crim.App. 1994); Washington, 930 S.W.2d at 698. Where the defendant failed to object, she

must show that she suffered actual egregious harm. Almanza, 686 S.W.2d at 171; Washington, 930
S.W.2d at 698.

       A charge on a defensive issue is required if the accused presents affirmative evidence that

would constitute a defense to the crime charged and a jury charge is properly requested. Miller v.

State, 815 S.W.2d 582, 585 (Tex.Crim.App. 1991); Barnes v. State, 70 S.W.3d 294, 304 (Tex.App.--

Fort Worth 2002, pet. ref’d). In determining whether evidence raises a defense, the credibility of the

evidence is not at issue. Muniz v. State, 851 S.W.2d 238, 254 (Tex.Crim.App.), cert. denied, 510
U.S. 837, 114 S. Ct. 116, 126 L. Ed. 2d 82 (1993); Barnes, 70 S.W.3d at 304. In other words, if a

defendant produces evidence raising each element of a requested defensive instruction, that

defendant is entitled to the instruction regardless of the source and strength of the evidence. Hamel

v. State, 916 S.W.2d 491, 493 (Tex.Crim.App. 1996); Barnes, 70 S.W.3d at 304.

                                            Entrapment

       Texas Penal Code section 8.06(a) provides:

       It is a defense to prosecution that the actor engaged in the conduct charged because
       he was induced to do so by a law enforcement agent using persuasion or other means
       likely to cause persons to commit the offense. Conduct merely affording a person an
       opportunity to commit an offense does not constitute entrapment.

TEX .PENAL CODE ANN . § 8.06(a)(Vernon 2003). Thus, entrapment is a defensive theory. See TEX .

PENAL CODE ANN . § 2.03(c),(d). If evidence supporting the defense of entrapment is admitted, the

issue must be submitted to the jury with the instruction that reasonable doubt on the issue requires

acquittal. Id. § 2.03(d).

       Entrapment exists if the criminal intent originates in the mind of the police agent and the

agent then induces the accused to commit the offense. Barnes, 70 S.W.3d at 304; Torres v. State,

980 S.W.2d 873, 875 (Tex.App.--San Antonio 1998, no pet.). Conversely, entrapment does not exist

where the police agent merely furnishes the opportunity for the commission of the offense. TEX .

PENAL CODE ANN . § 8.06(a). The test for entrapment under Section 8.06 is composed of both

subjective and objective elements. England v. State, 887 S.W.2d 902, 913 (Tex.Crim.App. 1994);

McGann v. State, 30 S.W.3d 540, 545 (Tex.App.--Fort Worth 2000, pet. ref’d). For the subjective

element, the accused must show that she was induced by law enforcement to engage in the illegal

conduct. England, 887 S.W.2d at 913. The accused who claims entrapment must therefore produce

evidence that the police actually and in fact induced her into committing the charged offense. Id.

       Once the subjective element of inducement is shown, the accused must additionally

demonstrate how she meets the objective element of Section 8.06. Id. at 914. For this second

element, the accused must show that the persuasion used by the police was such as to cause an

ordinarily law abiding person of average resistance to nevertheless commit the offense. Id. The

amount of persuasion that it takes to meet this test will vary from case to case, but examples include

pleas based on extreme need, sympathy, or close personal friendship; offers of inordinate sums of

money; and extreme pleas of need due to desperate illness. Guia v. State, 220 S.W.3d 197, 204
(Tex.App.--Dallas 2007, pet. ref’d); Campbell v. State, 832 S.W.2d 128, 130 (Tex.App.--Corpus

Christi 1992, pet. ref’d); Becerra v. State, No. 05-99-00412-CR, 2000 WL 124683, at *2 (Tex.App.--

Dallas, Feb. 3, 2000, pet. ref’d)(not designated for publication).

        However, if the defendant denies that she committed the offense, she will not be entitled to

an entrapment instruction. Norman v. State, 588 S.W.2d 340, 345 (Tex.Crim.App. 1979). This rule

was developed because entrapment assumes the offense was committed, and denial of the offense

is thus inconsistent. Id. The defendant is not required to plead guilty, but she cannot introduce

positive evidence that she did not commit the act. Becker v. State, 840 S.W.2d 743, 746 (Tex.App.--

Houston [1st Dist.] 1992, no pet.).

                                              Analysis

        Appellant was charged with committing prostitution by three manner or means. The charge

of the court stated in relevant part:

        A person commits an offense if he intentionally offers to engage, agrees to engage,
        or engages in sexual conduct or contact with another for a fee.

        ‘Sexual contact’ means any touching of the anus, breast, or any part of the of another
        person with intent to arouse or gratify the sexual desire of any person. ‘Sexual
        conduct’ includes sexual contact and sexual intercourse. ‘Sexual intercourse’ means
        any penetration of the female sex organ by the male sex organ.

The State argues that Appellant was not entitled to the entrapment instruction because she did not

admit that she committed the conduct charged. In her testimony, Appellant denied engaging in any

sexual contact or offering to engage in sexual contact with Coburn. As to the third means, agreeing

to engage in sexual contact, her testimony was unclear. When Coburn made her the $200 offer, she

said, “[O]kay, I’m going to wash my hands,” then left the room and was arrested immediately upon

her return. When asked her about her response to Coburn’s offer, she did not characterize her

response as an outright agreement. Instead, she twice answered that she “kind of” agreed. This is
not an admission that she agreed to engage in sexual contact.

        But even if we were to find that Appellant’s testimony amounted to an admission of the

offense, she was not entitled to the instruction because she did not meet the objective element of the

defense. Appellant herself testified that she left the private room, purportedly to wash her hands.

She then willingly returned. The objective element required Appellant to demonstrate that because

of Coburn’s actions, an ordinary law abiding person of average resistance would have returned to

the room to commit the offense. We are hard pressed to conclude that a reasonable woman who

professed to have been sexually and inappropriately fondled by a first-time client would return to a

private room in which a naked and aroused man awaited her. During oral argument, counsel

suggested that Appellant may have feared Coburn would pursue her if she attempted to escape. He

also opined that perhaps the restroom to which she retreated had only one entry from the private

room. That may well be true, but the defense was hers to prove. We will not speculate as to

available avenues of escape or retreat. Because we conclude that Coburn merely furnished the

opportunity for the commission of the offense, we overrule Point of Error One.

                                 JUDICIAL MISCONDUCT AND
                                  DUE PROCESS VIOLATIONS

        In Point of Error Two, Appellant argues the trial court committed judicial misconduct

calculated to prejudice the right of the defense to a fair trial before an impartial jury. She claims the

court misled defense counsel and the venire by implying there would be an instruction on entrapment

in the final charge when it had no intention of giving such an instruction based on the facts it was

aware were expected to be presented.

                                         Standard of Review

        To preserve a complaint for appellate review, the party must state the grounds for the desired
ruling from the trial court “with sufficient specificity to make the trial court aware of the complaint,

unless the specific grounds [are] apparent from the context . . . .” TEX .R.APP .P. 33.1(a)(1)(A);

Reyna v. State, 168 S.W.3d 173, 177 (Tex.Crim.App. 2005). This is to give the trial court an

opportunity to rule on the defendant’s appellate rationale. Reyna, 168 S.W.3d at 178. It is also to

give the trial court the opportunity to correct the error or remove the basis for the objection. Reyna,
168 S.W.3d at 179. Almost all error, even constitutional error, is waived if the appellant fails to

object. See TEX .R.APP .P. 33.1(a); Dreyer v. Greene, 871 S.W.2d 697, 698 (Tex. 1993); Aldrich v.

State, 104 S.W.3d 890, 894-95 (Tex.Crim.App. 2003).

        A defendant may waive her due process complaint, her complaint about the lack of an

impartial jury, and her complaint under Article 38.05 of the Code of Criminal Procedure. See e.g.,

Goodrum v. State, No. 01-01-00950-CR, 2003 WL 1995634, at *11 (Tex.App.-- Houston [1st Dist.]

May 1, 2003, pet. ref’d)(not designated for publication)(judicial misconduct); Thomas v. State, No.

12-07-00048-CR, 2007 WL 4216459, at *2 (Tex.App.--Tyler Nov. 30, 2007, no pet.)(not designated

for publication)(judicial vindictiveness); Rosborough v. State, No. 06-06-00237-CR, 2007 WL
2033762, at *1 (Tex.App.--Texarkana July 17, 2007, no pet.)(not designated for publication)(judicial

vindictiveness); Hull v. State, 67 S.W.3d 215, 217 (Tex.Crim.App. 2002)(due process); Alexander

v. State, 137 S.W.3d 127, 130-31 (Tex.App.--Houston [1st Dist.] 2004, pet. ref’d)(federal and state

due process rights); Cole v. State, 931 S.W.2d 578, 580 (Tex.App.--Dallas 1995, pet. ref’d)(due

process); Badall v. State, 216 S.W.3d 865, 867 Tex.App.--Beaumont 2007, pet. ref’d)(right to an

impartial jury); Lister v. State, No. 08-05-00028-CR, 2006 WL 736496, at *1 (Tex.App.--El Paso

Mar. 23, 2006, no pet.)(not designated for publication)(Article 38.05); Resendez v. State, 160 S.W.3d
181, 190 (Tex.App.--Corpus Christi 2005, no pet.)(Article 38.05); In re A.B., 133 S.W.3d 869, 876

(Tex.App.--Dallas 2004, no pet.)(Article 38.05).
                                               Analysis

        Appellant did not raise any of the issues she raises on appeal at trial. She did not object when

the trial court denied her request for an entrapment instruction. She did file a motion for new trial,

but she characterized the court’s actions only as “material errors.” She did not raise the myriad of

issues she now raises on appeal such as judicial misconduct or constitutional errors. She has thus

failed to preserve her complaint under Rule 33.1 of the Texas Rules of Appellate Procedure. We

overrule Point of Error Two. Having overruled both issues for review, we affirm the judgment of

the trial court.

September 30, 2009
                                                       ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)